          Case 3:19-cv-05257-JD Document 251 Filed 12/02/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: December 2, 2019                                              Judge: Hon. James Donato

 Time: 22 Minutes

 Case No.       C-19-05257-JD
 Case Name      In re PG&E Corporation and Pacific Gas and Electric Company

 Attorneys for Claimants:         Benjamin P. McCallen/Margot Mooney/Steven J. Skikos/Sara
                                  Winslow/Paul J. Pascuzzi/David W. Rice/Robert A. Julian/
                                  Richard K. Bridgford/James P. Frantz/Ashley Vinson
                                  Crawford/Tracy L. Winsor/Kimberly S. Morris
 Attorney for Debtors:            Kevin J. Orsini

 Deputy Clerk: Lisa R. Clark                                         Court Reporter: Belle Ball

                                        PROCEEDINGS

Status Conference -- Held
                                    NOTES AND ORDERS

For the discovery dispute letters, Dkt. Nos. 241, 244, the parties will meet and confer on
production of the CAL FIRE report with redactions. They should advise the Court of the status
of the discussions by December 5, 2019. The request for inspections of physical evidence is
denied at this time. If after reading the report, a compelling need for that evidence can be
demonstrated, the Court will reconsider the request. The wild fire claimants may take one
Federal Rule of Civil Procedure 30(b)(6) deposition of CAL FIRE.

The California state agencies will make every effort to participate in the proceedings beginning
February 18, 2020, if it is determined by December 30, 2019, that they have claims subject to
estimation.

PG&E and the California state agencies inform the Court they will file a protective order in the
bankruptcy court by December 4, 2019.

A further status conference is set for December 16, 2019, at 2:00 p.m. The parties may advise
the Court if the conference is not necessary by 12:00 p.m. California time on December 13,
2019.
